 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 877 
In the House of Representatives, U. S.,

November 7, 2009
 
RESOLUTION 
Expressing support for Chinese human rights activists Huang Qi and Tan Zuoren for engaging in peaceful expression as they seek answers and justice for the parents whose children were killed in the Sichuan earthquake of May 12, 2008. 
 
 
Whereas Chinese human rights activists Huang Qi and Tan Zuoren both sought to help the parents whose children were killed as a result of the collapse of numerous school buildings during the Sichuan earthquake of May 12, 2008; 
Whereas the parents allege that school buildings collapsed at a much higher rate than other types of buildings during the Sichuan earthquake; 
Whereas the parents also allege that poor construction contributed to the higher rate of school building collapses and that possible corruption among local officials and builders contributed to inferior construction and poor maintenance of the school buildings; 
Whereas Chinese courts have refused to hear lawsuits brought by parents seeking accountability for the school collapses, and Chinese officials have warned lawyers not to take on these cases; 
Whereas local Chinese officials have taken steps to prevent parents from petitioning to higher authorities and have kept some parents in arbitrary detention; 
Whereas, Huang Qi, founder of the human rights advocacy website Tianwang Human Rights Center (64tianwang.com), traveled to the earthquake zone after the Sichuan earthquake and later posted articles on his website about the demands by parents for an investigation into the collapse of school buildings that killed thousands of children; 
Whereas plainclothes police took Huang into custody on June 10, 2008, and Chengdu public security officials formally arrested him on July 18, 2008, on charges of illegally possessing state secrets; 
Whereas Huang’s lawyer said that during Huang’s detention, authorities questioned him about interviews he conducted during visits to areas affected by the quake; 
Whereas Chinese officials have considerable discretion to declare information a state secret, and their power to use such a charge to deny defendants access to counsel and an open trial is subject to few limitations; 
Whereas Huang’s closed trial was held on August 5, 2009, and according to the international nongovernmental organization Human Rights in China, four police officers kidnapped a volunteer for the Tianwang Human Rights Center, Pu Fei, to prevent him from testifying on Huang’s behalf; 
Whereas Huang suffers from numerous serious medical conditions, but Chinese authorities reportedly have denied him adequate treatment; 
Whereas Chinese officials denied requests to allow Huang to visit his seriously ill father, who passed away in early September 2009; 
Whereas following the Sichuan earthquake, writer and environmental activist Tan Zuoren was active in calling for the government to investigate the cause of the large number of school building collapses during the earthquake; 
Whereas Tan was quoted in a May 27, 2008, South China Morning Post article as saying that “the government and the public must work together to find an answer” regarding why so many school buildings collapsed and urging local governments to inspect other school buildings for poor construction; 
Whereas in February 2009, Tan issued a proposal via the Internet calling on volunteers to travel to Sichuan to compile lists of students killed in the quake, research the treatment of the deceased students’ parents, and conduct an independent investigation into the quality of school building construction; 
Whereas Tan issued a preliminary report in March 2009 that criticized officials for failing to follow through on a commitment to fully investigate the role that inferior construction played in the school building collapses and for failure to deal with parents’ demands; 
Whereas authorities detained Tan on March 28, 2009, three days after the report was published; 
Whereas the indictment, dated July 17, 2009, said Tan was charged with inciting subversion of state power in part because he gave interviews to international media after the earthquake in which he allegedly harmed the image of the Communist Party of China and the Chinese Government; 
Whereas Tan’s trial, held by the Chengdu Intermediate People’s Court on August 12, 2009, was marred by procedural violations; 
Whereas the court reportedly rejected requests by Tan’s lawyers to call three witnesses, including Ai Weiwei, a noted artist who helped design the Beijing Olympics’ National Stadium, or Bird’s Nest, and who also was investigating student deaths in the Sichuan earthquake; 
Whereas Ai told various news agencies that police came to his hotel and used force to prevent him and 10 other volunteers from leaving until after the trial ended; 
Whereas Tan’s lawyers reported that the judge frequently cut them off during the trial and that their request to show video evidence was not accepted; 
Whereas the parents of earthquake victims who attempted to attend Tan’s trial were detained; 
Whereas court officials reportedly did not allow reporters into the courtroom, and police also barred hundreds of supporters from entering the courtroom, saying the supporters needed passes even though court officials had told them earlier that no passes were necessary; 
Whereas the courts have not yet issued judgments in either Huang’s case or Tan’s case; and 
Whereas the Chinese Government’s own National Human Rights Action Plan, issued by the State Council Information Office in April 2009, says that “the state will guarantee citizens’ rights to criticize, give advice to, complain of, and accuse state organs and civil servants, and give full play to the role of mass organizations, social organizations and the news media in supervising state organs and civil servants”: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its support for Huang Qi and Tan Zuoren for engaging in peaceful expression as they seek answers and justice for the parents whose children were killed in the Sichuan earthquake of May 12, 2008; and 
(2)calls on the Government of the People’s Republic of China to— 
(A)provide Huang Qi and Tan Zuoren with the rights that all Chinese citizens have under article 35 and article 41 of China’s Constitution, namely freedom of speech and association and the right to make suggestions to officials free from suppression and retaliation; 
(B)ensure that Huang Qi and Tan Zuoren are afforded the rights guaranteed to all defendants under the Criminal Procedure Law of the People’s Republic of China; and 
(C)implement its own National Human Rights Action Plan by allowing parents, concerned citizens, and the news media to conduct their own investigations into the role inferior construction and corruption may have played in the collapse of school buildings during the Sichuan earthquake, free from government harassment and official interference, and by ensuring that citizens have full access to effective legal remedies for their grievances. 
 
Lorraine C. Miller,Clerk.
